          Case 1:07-cr-00316-DAD-SKO Document 422 Filed 06/15/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:07-cr-00316-LJO

12                                Plaintiff,            ORDER EXONERATING $150,000 BOND AND
                                                        DIRECTING RECONVEYANCE OF DEED OF
13                         v.                           TRUST

14   XI ANDY LIENG, JENNY CHI HA, et al.

15                               Defendants.

16          On June 7, 2021, the United States requested that the Court enter an order exonerating the
17 $150,000 bond securing Xi Andy Lieng’s appearance and directing the Clerk of Court to reconvey the

18 Deed of Trust it holds against Jenni Chi Ha’s real property.

19          For the reasons stated in the United States’ request, and good cause appearing therefor,
20          IT IS HEREBY ORDERED that:
21          1. The $150,000 bond is exonerated;
22          2. The Clerk of Court is directed to immediately reconvey the Deed of Trust, dated December
23 10, 2007, recorded in the Alameda County Recorder’s Office on December 11, 2007 as Document

24 Number 2007418349, to Jenny Chi Ha, Trustor.

25
     IT IS SO ORDERED.
26
        Dated:    June 11, 2021
27                                                    UNITED STATES DISTRICT JUDGE
28

      ORDER EXONERATING $150,000 BOND AND
      DIRECTING RECONVEYANCE OF DEED OF
30
      TRUST
